Exhibit 10.1

 

SUPPLEMENT NUMBER TWO TO

ORIGINAL EQUIPMENT MANUFACTURING AGREEMENT

AND ENGINEERING SUPPORT AGREEMENT

 

between

 

Esaote S.p.A., a company organized under the laws of the Republic of Italy and
with registered seat in  Genova, Italy (hereinafter referred to as “Esaote”)

 

- of the one Party -

 

TechniScan, Inc., a Delaware corporation (“TS Delaware”) through its successor
in interest, TechniScan, Inc., a Delaware corporation (hereinafter referred to
as “TechniScan”)

 

- of the other Party -

 

Esaote and TechniScan are hereinafter referred to individually as a “Party” and
collectively as the “Parties”

 

Recitals

 

WHEREAS, Esaote and TS Delaware entered into that certain Original Equipment
Manufacturing with an Effective Date of 11 February 2008 (the “Agreement”);

 

WHEREAS, TechniScan, as the successor-in-interest to TS Delaware, is now a party
to the Agreement;

 

WHEREAS, the Parties wish to supplement certain provisions under the Agreement
and to provide for the provision of additional services by Esaote in
consideration for the additional consideration provided in this Supplement
Number One (the “Supplement”);

 

WHEREAS, as of June 28th, 2010, TechniScan Delaware instituted a series of
transactions consisting of: (i)  1 for 4 reverse split of the foregoing
TechniScan Delaware common stock held by Esaote; and (iv) a further raise of
capital with a minimum close of $6 million or more, and repayment or conversion
of the convertible notes currently outstanding such that the Intellectual
Property of the Company is no longer encumbered (“Qualified Financing”), to fund
TechniScan’s operations through 2012 (all of the foregoing transactions
collectively constituting the “Transactions”).

 

WHEREAS, TechniScan has requested that ESAOTE provide additional components,
development services and miscellaneous costs to support the further development
of the Products  as proposed in Annex 1 hereto (the “Supplemental Support”);

 

WHEREAS, Esaote and TechniScan have agreed that Esaote shall provide the
Supplemental Support valued at the sum of up to One Million Eight Thousand Four
Hundred Seventeen Dollars ($1,008,417) (the “Supplemental Amount”) and Esaote
shall receive additional shares of common stock, as provided herein;

 

--------------------------------------------------------------------------------


 

WHEREAS, Esaote and TechniScan have agreed that if a Qualified Financing is not
completed by December 31st , 2010 this Supplement Two becomes void.

 

WHEREAS, Esaote began providing the Supplemental Support on or about October 1,
2009 and, as of July 2010 has expended approximately €255,000 in Supplemental
Services (currency conversion to be determined effective the date of closing of
a Qualified Financing).

 

NOW, THEREFORE, the Parties enter into this Supplement as follows:

 

Article 1
Supplemental Services

 

Esaote shall provide the Esaote system components, development services as
outlined in Annex 1 attached hereto and be as outlined below:

 

1.1.  Esaote will provide the following engineering support services, Esaote
Products and Modified Esaote Products:

 

(a)           the continuing modification of the Esaote Product into the
Modified Esaote Product;

 

(b)           the supply of the Modified Esaote Product and a non-exclusive
license to the executable version of the related software exclusively for
incorporation by TechniScan into the Products;

 

(c)           the contribution of engineering and design support and original
equipment manufacturing prototype equipment and supplies necessary to
incorporate the Modified Esaote Products into the Products and technical
assistance related to the completion and manufacture of the Products
incorporating the Modified Esaote Products;

 

(d)           the supply of spare parts relevant to the Modified Esaote
Products; and

 

(e)           the technical assistance on the Modified Esaote Products and spare
parts including training in the service, installation and application of
Modified Esaote Product, to TechniScan’s designated technical personnel.

 

1.2.  Except as expressly provided in the budget contained in Annex 1 with
regard to travel expenses and the costs of its own personnel, Esaote shall not
be required to pay any amounts to any third party or to make advances to or on
behalf of TechniScan.  If the actual value of the Supplemental Services is less
than the amounts estimated on Annex 1, Esaote shall not have any obligation to
provide any consideration or compensation in respect of such shortfall. 
Furthermore, Esaote shall be permitted to cease providing Supplemental Services
once it determines, in its reasonable judgment, that the value of the
Supplemental Services equals or exceeds the Supplemental Amount.

 

1.3  In consideration of the Supplemental Services, Esaote shall receive,
additional shares of common stock of TechniScan in an amount equal to the
Supplemental Amount as determined once the Qualified Financing is completed. 
The value of the Common Stock paid for the

 

2

--------------------------------------------------------------------------------


 

services contemplated herein shall be determined at the same price paid by
Investors in the Qualified Offering.

 

1.4  TechniScan will provide a complete business plan to Esaote as soon as
practicable after the date of this Supplement.

 

Article 2
Progress Toward Completion of Contemplated Transactions

 

It is expressly acknowledged and agreed that the progress toward and realization
of each of the enumerated steps of the Transactions to the reasonable
satisfaction of Esaote shall be a continuing condition precedent to Esaote’s
continuing delivery of the Supplemental Support provided herein.

 

2.1.  Upon request, TechniScan shall provide a written or oral update on the
status of the Transactions to Esaote or its representatives or counsel,
including Gerald Richardson and/or Esaote’s counsel, Baker & Daniels LLP.

 

2.2.  If Esaote determines that any one or more steps of the Transactions or
Phase 2 of the Program (as defined below) are not progressing to its
satisfaction, it shall provide written notice thereof to TechniScan by email or
fax to the attention of David Robinson or any other representative appointed by
TechniScan to accept such communications.

 

2.3.  TechniScan shall, within twenty business days of its receipt of the notice
from Esaote referenced above, provide a written update on the status of the
Transactions or Phase 2 of the Program, including such information or documents
which Esaote may reasonably request.

 

2.4  If Esaote is not satisfied with the information received from TechniScan,
it may either suspend the Supplemental Services or terminate this Supplement by
providing a second written notice to TechniScan within twenty business days of
its receipt of the update from TechniScan pursuant to Section 2.3 hereof.  If
Esaote has not received the response required under Section

 

2.3, it may suspend the Supplemental Services until such time that it is
satisfied with the response of TechniScan.  If Esaote incurs incremental
expenses as a result of the suspension and resumption of the Supplemental
Services, such incremental expenses shall be included with the costs of the
Supplemental Services and shall count towards Esaote’s maximum obligations
hereunder.

 

Article 3
Intellectual Property Issues

 

3.1.  The Parties agree that the project plan to be included in Annex 1 shall
set forth the additional contribution to the Program by Esaote (“Phase 2 of the
Program”) and sets out inter alia:

 

·              the contribution in terms of technology, know-how, manpower,
materials, assistance, etc. of each of the Parties;

 

3

--------------------------------------------------------------------------------


 

·              the time schedule for development, sample production, tests and
relevant milestones which are necessary to periodically assess and verify the
results from time to time obtained.

 

3.2.  The intellectual property rights, including Program Rights developed
through the continuation of the Program shall be as provided in the Agreement.

 

Article 4
Term; No Amendment to the Agreement

 

4.1.  Term

 

If a Qualified Financing is not completed by December 31st , 2010 this
Supplement Two becomes void.

 

If a Qualified Financing is completed by December 31st, 2010 this Supplement
shall be effective upon execution hereof and shall continue in effect for the
then remaining term of the Agreement; provided that the termination of the
Supplemental Services by Esaote shall not terminate the Agreement, except as
otherwise indicated by Esaote when permitted to terminate the Agreement pursuant
to the terms thereof.

 

4.2.  No Amendment to Agreement

 

4.2.1  The provisions of this Agreement are intended to be supplemental to the
provisions contained in the Agreement and this Supplement is not intended to
amend the Agreement except as expressly provided herein.

 

4.2.2  If at any time this Supplement is found to be conflicting with any
express provision contained in the Agreement, then the conflicting provision
contained in this Supplement shall be deemed to be controlling over the
conflicting provision contained in the Agreement.

 

4.3.  TechniScan Acknowledgement

 

TechniScan acknowledges and agrees that it is the successor-in-interest to TS
Delaware and TechniScan hereby acknowledges that it has assumed all of the
rights and obligations of TS Delaware  existing under the Agreement and all of
its other agreements involving Esaote.

 

4.4.  Effect of Termination

 

4.4.1  This Supplement shall be deemed to be terminated if Esaote terminates its
obligations to provide the Supplemental Services as provided herein.

 

4.4.2  The termination of the Agreement shall terminate Esaote’s obligations to
provide the Supplemental Services beginning on the effective date of the
termination date of the Agreement.

 

[SIGNATURES ON FOLLOWING PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Supplement Number One to
Original Equipment Manufacturing Agreement to be executed in duplicate by their
authorized officers on the dates and the places mentioned below:

 

 

Genova, September 2nd, 2010

 

 

Esaote S.p.A.

 

TechniScan, Inc.

 

 

 

By:

/s/ Fabrizio Landi

 

By:

/s/ David C. Robinson

 

 

 

Name: Fabrizio Landi

 

Name: David C. Robinson

 

 

 

Title: CEO & General Manager

 

Title: President & CEO

 

5

--------------------------------------------------------------------------------